Title: VI. From Jean Nicolas DeMeunier, [26 June 1786]
From: DeMeunier, Jean Nicolas
To: Jefferson, Thomas



Lundi. [26 June 1786]

Je Venois d’ecrire Les traits de Cruauté dont Monsieur Jefferson  m’a fait L’honneur de me parler hier. Lorsque j’ai reçu son billet, Je L’ai placé à L’endroit où je Felicite Les americains des devastations, des incendies, et des forfaits que se sont permis Les Anglois, et je dirai en parlant du traité avec Le roi de prusse quel heureux effet ont produit ces abominables violences.
J’avois ajouté aussi ce qui regarde L’amendement du Bill sur les esclaves, et Je me sais bon gré d’avoir deviné qu’il convenoit de parler de L’Assemblée generale de Virginie à peu près dans Les mêmes Termes que Monsieur Jefferson.
J’Aurai L’honneur de Lui renvoyer Les Feuilles, dont il n’a pas gardé Copie. Je Les joindrai à La traduction de La Loi sur La Tolérance.
Je Voudrois avoir L’honneur d’etre connu davantage de Monsieur Jefferson; il Verroit combien Je suis penetré de ses bontés; avec quel plaisir Je L’Entends; et combien J’admire Son esprit Superieur, Ses Connoissances Si exactes et Si profondes, Sa grandeur d’ame et Sa Vertu qu’on peut egaler, mais qu’il est impossible de Surpasser. Lorsque Je regarde tout ce qu’il S’est donné la peine d’ecrire pour moi, Lorsque Je Songe à la vivacité de Son Zele, Je Felicite L’Amerique d’avoir un pareil Citoyen, et Je Compte pour des momens de plaisir et de bonheur, Ceux où il m’est permis de L’ecouter.
Je Le Supplie d’agréer mes hommages, mes respects et mes remerciemens bien sinceres.
